CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, we grant the petition for writ of habeas corpus and order the immediate release of the petitioner from home detention where he is charged with one misdemeanor count of battery.
As we did in M.A. v. State, 708 So.2d 332, 333 (Fla. 3DCA 1998), we grant the writ and remand to the lower court “without prejudice for the court to consider whether the secure detention of [Z.W.] is appropriate and, if so, to make the appropriate written statutory findings.” Id.
Writ granted.